John B. Hogan, Esq.                            Informal Opinion Windsor Central School District                   No. 95-32 P. O. Box 660 Binghamton, N Y 13902-0660
Dear Mr. Hogan:
You have asked whether the acceptance by a teacher of a tuition waiver or cash stipend in return for assisting a college student in completing his or her required practice teaching is a violation of section 805-a
of the General Municipal Law.
You have explained that in order for an undergraduate student to receive a teaching degree, it is necessary for the student to practice teaching. Arrangements are made between a college and a school district. You indicate that the teacher assigned the student has in the past received a tuition waiver which could be used to take courses at the college and now the college has decided to give the teacher the option of receiving a monetary stipend or a tuition waiver. Your question is whether either form of compensation is a violation of section 805-a of the General Municipal Law.
Under section 805-a, municipal (includes school district) officers or employees are prohibited from directly or indirectly soliciting gifts in any form having a value of $75 or more under circumstances in which it could reasonably be inferred that the gift was intended to influence him, or could reasonably be expected to influence him, in the performance of his official duties or was intended as a reward for any official action on his part. General Municipal Law § 805-a(1). Other provisions of section 805-a prohibit disclosure of confidential information by municipal officers and employees and, generally, prohibit municipal officers and employees from entering into certain agreements for compensation for services in relation to matters before a municipal agency.
It seems clear that the practice teaching arrangement you have described does not fall within any of the section 805-a proscriptions. It is a payment by the college for services rendered by the teacher. There is no attempt to influence the teacher in his or her governmental decision-making, nor is it a reward for such a decision. This is true whether the compensation is in the form of a stipend or tuition credits. The provisions of section 805-a generally are intended to prohibit the influencing of municipal officers and employees in the performance of their governmental duties. Here, the school district employee performs professional services to assist a college student in meeting his or her practice teaching requirement.
We conclude that the receipt of a tuition waiver or stipend by a school district employee in return for assisting a college student in meeting his or her student teaching requirement does not violate section805-a of the General Municipal Law.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.
Very truly yours,
JAMES D. COLE
Assistant Attorney General in Charge of Opinions